DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,263,303 to Stroud.
Regarding claim 1, Stroud discloses an ergonomic attachment for a gardening tool having an elongated shaft (straight portion of 20), comprising: a generally S-shaped arm member that includes a first portion (30) including a first end (end adjacent 20) and a second portion that is an elongated handle (32); and an attachment (34) that couples the first portion to the elongated shaft, wherein the elongated shaft has a first longitudinally extending axis (axis through straight portion of 20) and the elongated handle has a second longitudinally extending axis (axis through 32), an orthogonally extending axis (axis orthogonal to 20 at 34 (i.e. extending through screw 36)) that is orthogonal relative to the first longitudinally extending axis being parallel relative to the a second longitudinally extending axis (axis through 36 and axis through 32 are parallel as claimed – see Figs. 1, 3), the second longitudinally extending axis being spaced apart from the orthogonally extending axis (axis through 32 is spaced from axis through 36 – Figs. 1, 3).
Regarding claims 2 and 7, Stroud discloses wherein: the attachment pivotably couples the generally S-shaped arm member to the elongated shaft (arm member can be pivotally adjusted relative to the elongated shaft when set screw 36 is loosened/secured).
Regarding claims 4 and 9, Stroud discloses wherein: the attachment is releasably coupled to the elongated shaft (via set screw 36).
Regarding claim 6, Stroud discloses a gardening tool system, comprising: a gardening tool (10); an ergonomic attachment for the gardening tool having an elongated shaft, comprising: a generally S-shaped arm member that includes a first portion (30) including a first end (end adjacent 20) and a second portion that is an elongated handle (32); and an attachment (34) that couples the first portion to the elongated shaft, wherein the elongated shaft has a first longitudinally extending axis (axis through straight portion of 20) and the elongated handle has a second longitudinally extending axis (axis through 32), an orthogonally extending axis (axis orthogonal to 20 at 34 (i.e. extending through screw 36)) that is orthogonal relative to the first longitudinally extending axis being parallel relative to the a second longitudinally extending axis (axis through 36 and axis through 32 are parallel as claimed – see Figs. 1, 3), the second longitudinally extending axis being spaced apart from the orthogonally extending axis (axis through 32 is spaced from axis through 36 – Figs. 1, 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud in view of US Patent 4,364,435 to Tuggle.
Regarding claims 2 and 7, although Stroud discloses a pivotal attachment (see rejection of claim 2 above), in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Tuggle discloses an arm (34) for a gardening tool wherein the arm attachment (122) pivotably couples the generally S-shaped arm member to the elongated shaft (Figs. 1, 10).  It would have been obvious to one of ordinary skill to have used a pivotal connection in Stroud to allow for moving the handle between deployed and folded positions, as taught by Tuggle (Col. 6, lines 37-41).
Regarding claims 3 and 8, the combination from claim 2 discloses wherein: the generally S-shaped arm member is configured to transition between a folded state (Tuggle Fig. 10) in which the elongated handle is generally parallel relative to a longitudinally extending axis of the elongated shaft and an operable state (Stroud Fig. 1/Tuggle Fig. 1) in which an axis extending lengthwise along the elongated handle is orthogonal relative to the elongated shaft.
Regarding claims 5 and 10, the combination from claim 2 discloses wherein: the attachment is configured to pivot the generally S-shaped attachment between a folded condition (Tuggle Fig. 10) and a deployed condition (Stroud Fig. 1/Tuggle Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734